—In an action to recover damages for personal injuries, the third-party defendant, Garay Construction, Inc., appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered March 13, 1997, which denied its motion for summary judgment dismissing the third-party complaint and all cross claims asserted against it on the ground that they are barred by the Omnibus Workers’ Compensation Reform Act of 1996.
Ordered that the order is affirmed, with costs to the defendants Ron Paisner and Lizl Construction Corp.
We decline the third-party defendant’s invitation to reconsider our opinion in Morales v Gross (230 AD2d 7) that the Omnibus Workers’ Compensation Reform Act of 1996 (L 1996, ch 635, §§ 2-9) does not apply retroactively to cases pending at the time of its enactment (see also, Majewski v Broadalbin-Perth Cent. School Dist., 231 AD2d 102, affd 91 NY2d 577). O’Brien, J. P., Joy, Altman and Luciano, JJ., concur.